AMENDMENT NO.3 TO RECEIVABLES PURCHASE AGREEMENT THIS AMENDMENT NO. 3 (this"Amendment"), dated as of August 11, 2006, is among Truck Retail Accounts Corporation, a Delaware corporation ("Seller"),Navistar Financial Corporation, a Delaware corporation ("Navistar"), as initial Servicer (Navistar, together with Seller, the "Seller Parties" and each a "Seller Party"), the entities listed on Schedule A to the Agreement (together with any of their respective successors and assigns hereunder, the "Financial Institutions"), Jupiter Securitization Company LLC (f/k/a Jupiter Securitization Corporation) ("Conduit") and JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA, as agent for the Purchasers (together with its successors and assigns, the "Agent"), and pertains to that certain Receivables Purchase Agreement dated as of April 8, 2004 by and among the parties hereto, as heretofore amended (the "Agreement").
